MESTER & SCHWARTZ, P.C.
Formed in the State of PA

Jason Brett Schwartz, Esquire

1333 Race Street

Philadelphia, PA 19107

Tek (267) 909-9036

Fax: (215) 665-1393

E-mail: jschwartz@mesterschwartz.com
Attorney for Movant

ATTORNEY FOR MOVANT: BMW BANK OF NORTH AMERICA

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF NEW JERSEY

CAMDEN DIVISION
IN RE: § CASE NO. 18-32439-JNP
§
TAKIDIA T. LIGON § CHAPTER 13
a/k/a TAKIDIA T JENNINGS, Debtor §

CERTIFICATION IN SUPPORT OF MOTION

The undersigned, a duly authorized representative for BMW Bank of North America, does hereby
certify that:

1.

I am employed as a Bankruptcy Specialist by BMW Financial Services NA, LLC service
provider for BMW Bank of North America ("Movant"), a Utah industrial bank and a wholly
owned subsidiary of BMW Financial Services NA, LLC and am familiar with the account which
the Movant maintains for the Debtor Takidia T. Ligon, and I am authorized to make this
Certification.

On or about August 14, 2015, Debtor Takidia T. Ligon entered into a Retail Installment Sales
Contract (“Contract”) involving a loan in the amount of $27,822.65 for the purchase of a 2011
BMW 3 Series Sedan 4D 328xi AWD.

The vehicle secured by the Contract has V.I.N. WBAPK5G59BNN27089. See copy of
Contract attached hereto and marked as Exhibit “A”.

The Movant is the assignee of the Contract.

The Movant is the only lien holder of record with regard to the vehicle. See copy of the
Certificate of Title attached hereto and marked as Exhibit “B”
6. The above-described vehicle is encumbered by a lien in favor of the Movant; the account has a

payoff in the amount of $10,764.08, plus other appropriate charges through November 05, 2019,

though subject to change. The regular monthly payment is $378.79 at an interest rate of 0.900%.

7. Pursuant to the provisions of the Contract, the Debtor Takidia T. Ligon has defaulted by failing

to make payments and Movant is entitled to possession of the vehicle as a result of the default.

a.

b.

i

j.

TOTAL POST-PETITION DELINQUENCY

Contract Date:

Date of Last Payment:
Amount of Last Payment:
Last Payment Applied to Date:

Payment Amount:

Balance as of November 05, 2019:

Pre-Petition Arrears:
Post-Petition Arrears:
Other Fees and Charges

Attorney's Fees and Costs:

August 14, 2015
December 28, 2018
$200.00

May - Part. June 2019
$378.79

$10,764.08

$0.00

$10,764.08

$0.00

$0.00

$10,764.08

8. The Eastern Edition of N.A.D.A. Official Used Car Guide indicates and adjusted retail value of

$8,450.00. See copy of N.A.D.A. report and marked as Exhibit “C”.

I CERTIFY THAT THE FOREGOING STATEMENTS MADE BY ME ARE TRUE AND
CORRECT TO THE BEST OF MY KNOWLEDGE. I AM AWARE IF ANY OF THE
FOREGOING STATEMENTS MADE BY ME ARE WILLFULLY FALSE, I AM SUBJECT

TO PUNISHMENT.

DATED:

 

 
